Citation Nr: 0717803	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to disability compensation for ventral hernia, 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, her daughter, and sister-in-law




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In June 2004, the veteran, her daughter, and her sister-in-
law testified before a Decision Review Officer sitting at the 
RO.  A copy of the hearing transcript is associated with the 
claims folder and has been reviewed.

In a July 2005 statement, the veteran's representative 
indicated that the matter of entitlement to an increased 
rating for a low back disability is in appellate status.  
That matter was addressed in an April 2004 rating action; a 
notice of disagreement was not filed within one year of the 
veteran being notified and that decision is final.  (Under VA 
regulations, an appeal consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2006)).


FINDINGS OF FACT

1.  In 1993, the veteran underwent bilateral mastectomy with 
stage 1 reconstruction, due to intraductal carcinoma.  On 
August 2, 1998, the veteran was admitted to the VA Medical 
Center (VAMC) in Memphis for breast reconstruction surgery.  
Thereafter, the veteran was admitted on multiple occasions 
with recurrent problems with the healing of the wound, 
necrosis, abdominal wound dehiscence, poor nutrition, and 
dehydration.  
2.  A preponderance of the evidence is against a finding that 
the veteran's ventral hernia is the proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or the result of an 
event not reasonably foreseeable, as a result of VA hospital 
treatment in 1998.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional 
disability following August 1998 breast reconstruction 
surgery and subsequent treatment at the Memphis VAMC is not 
warranted.  38 U.S.C.A. §§ 1151, 7104 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002 & Supp.2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The veteran was provided with the notice required by the VCAA 
in a February 2003 letter.  That letter essentially informed 
the veteran to send any pertinent evidence in her possession 
to VA, informed her of the evidence required to substantiate 
the claim, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, and that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf.  

VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.  The claims 
folder contains service medical records, and post-service 
medical records from the VA Medical Center in Memphis, the 
Gipson Pain Center in Memphis, a hearing transcript, the 
veteran's contentions, and other lay statements.  It appears 
that all obtainable evidence identified by the veteran 
relative to her claim has been obtained and associated with 
the claims folder, and that neither she nor her 
representative has identified any other pertinent available 
evidence that would need to be obtained for a fair 
disposition of this appeal.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the denial of the veteran's claim, no additional 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).



Legal Criteria

A veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2006).  

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2006).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c) 
(1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2006).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2006).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  38 C.F.R. § 3.361(d)(1) 
(2006).


Analysis

The veteran asserts that she is entitled to disability 
compensation, pursuant to 38 U.S.C.A. § 1151, for ventral 
hernia.  

By way of history, in 1993, the veteran underwent bilateral 
mastectomy with stage 1 reconstruction due to intraductal 
carcinoma.  At that time, she had tissue expanders placed, 
which subsequently failed.  Thereafter, the veteran had a 
retrial of the tissue expanders and a subsequent ruptured 
implant.  On August 2, 1998, the veteran was admitted to VAMC 
in Memphis and underwent breast reconstruction surgery by 
transverse rectus abdominal muscle (TRAM) myocutaneous 
contralateral flaps.  After that surgery, the right side 
survived, but the left side suffered a venous death.  The 
veteran was placed on antibiotics and discharged on August 
10, 1998.  

On August 29, 1998, the veteran was readmitted due to 
infection and abdominal wound dehiscence.  She underwent 
debridement and irrigation of the anterior abdominal wall and 
left breast.  

On September 25, 1998, the veteran was once again admitted to 
the hospital.  She underwent debridement and split-thickness 
skin graft to left breast with advancement flaps for coverage 
of wound on left TRAM flap for breast reconstruction; and 
split-thickness skin graft coverage of open area on lower 
abdominal closure.  

On October 29, 1998, the veteran returned to the hospital 
with open areas of previously healed areas and drainage that 
appeared purulent, but not malodorous.  She was admitted to 
the hospital for wound care, nutritional support, and I.V. 
workup.  Discharge diagnosis was wound breakdown and 
infection at TRAM flap site and abdomen; and nutritional 
compromise.  

In February 1999, the veteran underwent a revision of right 
TRAM flap with a left breast tissue expander replacement.  

In this case, the veteran essentially contends that her 
ventral hernia condition is the proximate result of VA 
medical treatment.  On review of the record, the Board finds 
that entitlement to disability compensation for ventral 
hernia, pursuant the provisions of 38 U.S.C.A. § 1151, is not 
warranted.  Initially, the evidence of record does not 
reflect, nor does the veteran allege, that VA provided her 
medical treatment without her consent.  

The record contains a December 2003 VA opinion which 
indicates that veteran's ventral hernia was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
Rather, the examiner opined that the veteran's ventral hernia 
was more likely caused by poor nutrition and delayed wound 
healing.  The examiner had an opportunity to review the 
pertinent medical evidence and noted that the veteran was 
given antibiotics following the August 1998 surgery, and 
remained on them until her discharge.  Significantly, the 
examiner noted that there was no sign of infection upon 
discharge, and the site looked clean and dry, according to 
the hospital reports.  It was also noted that the veteran was 
encouraged to continue taking vitamins for wound healing and 
to maintain her nutrition status.  The examiner further 
observed that when the veteran was readmitted on August 29, 
1998 due to infection and abdominal wound dehiscence, 
pertinent hospital records reflect that the veteran looked 
"sick and dehydrated with draining wounds."  Also, the 
laboratory results showed that the veteran was "extremely 
malnourished" at the time of readmission.  During the 
hospital stay, the veteran was given protein supplements and 
required tube feedings; it was noted that her nutrition 
immensely improved and she began to tolerate a regular diet.  
The examiner stated that the veteran was once again 
instructed to take vitamins and eat a protein diet.  The 
examiner also reviewed medical evidence pertinent to the 
veteran's October 1998 hospital admission due to wound 
breakdown, infection, and nutritional compromise.  

The Board finds the December 2003 VA medical opinion to be 
highly probative in that it was made by the Chief of Staff 
for Ambulatory Care at the VAMC in Memphis following a 
thorough review of all evidence of record.  The record does 
not contain a medical opinion that attributes the veteran's 
ventral hernia to her VA care.  

The Board recognizes the veteran's sincere belief that her 
ventral hernia is related to her VA medical treatment, 
however, as a layperson, she is not deemed competent to 
provide evidence as to medical etiology or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the Board finds that the preponderance of the 
evidence of record indicates that the veteran's ventral 
hernia was not the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA.  Absent any evidence to the 
contrary, there is no doubt to be resolved, and entitlement 
to disability compensation under the provisions of 38 
U.S.C.A. § 1151 for ventral hernia is not established.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006).






ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


